Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9-11-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 11, 13, 14, and 16-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Tamura (US 2017/0372658).
Regarding claim 1, Tamura (Fig. 1 and 3) discloses a display panel (100) for providing current compensation effects (discussed in [0007], the circuits compensate for variations in the transistors to provide a constant current), comprising a plurality of pixel circuits (P11, P21, Pn1) and a plurality of voltage compensation circuits (part of 10, while a first voltage compensation circuit includes both GC1 and GC2, a second voltage compensation circuit includes GC3 and GC4, etc.);
each of the voltage compensation circuits (GC1, etc.) comprises an initialization circuit (CB), a short-connection circuit (KCMP), a programming voltage input circuit (GR1), and a programming current output circuit (KDR);
the initialization circuit comprises a first capacitor (CB), a first end of the first capacitor (on the bottom) is connected to a first voltage signal end (the bottom of CB connects to first voltage signal end VREF via KR1), and a second end of the first capacitor (on top) is connected to a second voltage signal end (the top of CB connects to second voltage signal end VEL);
the programming current output circuit comprises a first driving transistor (KDR), a control end of the first driving transistor (on the left) is connected to the first end of the first capacitor (the left side of KDR connects to the bottom of CB), the control end of the first driving transistor (on the left) is connected to a first connection end of the first driving transistor (on the bottom) by using a short-connection circuit (KCMP connects the left and bottom of KDR), and a second connection end of the first driving transistor (on top) is connected to the programming voltage input circuit (the top of KDR connects to the bottom of GR1, through KDR itself);
the programming voltage input circuit (GR1) is connected to a programming voltage input end (the top of GR1 connects to VREF2), the first connection end of the first driving transistor (the bottom of KDR) is further connected to a third voltage signal end (connected to third voltage signal end VREF3 via GR2), and the second connection end of the first driving transistor (the top of KDR) is further connected to a programming current output end (similarly to as discussed above, the top of KDR is connected to programming current output end NDi through KDR itself); and
the programming current output end (NDi) is separately connected to the plurality of pixel circuits (as seen in Fig. 1, ND1 separately connects to P11, P12, etc. through different extensions of ND1). 

Regarding claim 11, Tamura (Fig. 1 and 3) discloses a display apparatus, comprising a display panel (100) for providing current compensation effects (discussed in [0007], the circuits compensate for variations in the transistors to provide a constant current), wherein the display panel comprises a plurality of pixel circuits (P11, P21, Pn1) and a plurality of voltage compensation circuits (part of 10, while a first voltage compensation circuit includes both GC1 and GC2, a second voltage compensation circuit includes GC3 and GC4, etc.);
each of the voltage compensation circuits (GC1, etc.) comprises an initialization circuit (CB), a short-connection circuit (KCMP), a programming voltage input circuit (GR1), and a programming current output circuit (KDR);
the initialization circuit comprises a first capacitor (CB), a first end of the first capacitor (on the bottom) is connected to a first voltage signal end (the bottom of CB connects to first voltage signal end VREF via KR1), and a second end of the first capacitor (on top) is connected to a second voltage signal end (the top of CB connects to second voltage signal end VEL);
the programming current output circuit comprises a first driving transistor (KDR), a control end of the first driving transistor (on the left) is connected to the first end of the first capacitor (the left side of KDR connects to the bottom of CB), the control end of the first driving transistor (on the left) is connected to a first connection end of the first driving transistor (on the bottom) by using a short-connection circuit (KCMP connects the left and bottom of KDR), and a second connection end of the first driving transistor (on top) is connected to the programming voltage input circuit (the top of KDR connects to the bottom of GR1, through KDR itself);
the programming voltage input circuit (GR1) is connected to a programming voltage input end (the top of GR1 connects to VREF2), the first connection end of the first driving transistor (the bottom of KDR) is further connected to a third voltage signal end (connected to third voltage signal end VREF3 via GR2), and the second connection end of the first driving transistor (the top of KDR) is further connected to a programming current output end (similarly to as discussed above, the top of KDR is connected to programming current output end NDi through KDR itself); and
the programming current output end (NDi) is separately connected to the plurality of pixel circuits (as seen in Fig. 1, ND1 separately connects to P11, P12, etc. through different extensions of ND1). 

Regarding claim 3, Tamura discloses a display panel as discusses above, wherein the short-connection circuit comprises a second transistor (KCMP), a first connection end of the second transistor (on the left) is connected to the control end of the first driving transistor (the left side of KDR is connected to the left side of KCMP), a second connection end of the second transistor (on the right) is connected to the first connection end of the first driving transistor (the bottom of KDR is connected to the right side of KCMP), and a control end of the second transistor (on the bottom) is connected to a third control signal end (the bottom of KCMP is connected to third control signal end XGCMP2). 

Regarding claim 4, Tamura discloses a display panel as discusses above, wherein the programming voltage input circuit comprises a third transistor (GR1), a first connection end of the third transistor (on the bottom) is connected to the second connection end of the first driving transistor (the bottom of GR1 connects to the second connection end on the top of KDR, eg. through KDR itself), a second connection end of the third transistor (on the top) is connected to the programming voltage input end (the top of GR1 is connected to VREF2), and a control end of the third transistor (on the right) is connected to a third control signal end (the right side of GR1 is connected to third control signal end XGREF2). 

Regarding claim 6, Tamura discloses a display panel as discusses above, wherein each of the voltage compensation circuits is disposed in two rows (as discussed above, and as seen in Fig. 1, a first voltage compensation circuit includes both GC1 and GC2, and so is disposed across the two rows on the left).

Regarding claim 7, Tamura discloses a display panel as discusses above, wherein each of the pixel circuits is disposed in a plurality of rows (vertical “rows,” as seen in Fig. 1), and pixel circuits in a same row are separately connected to programming current output ends of voltage compensation circuits in a same row (eg. the vertical row on the far left has pixels P11, P12… P1m that are all separately connected to the same programming current output end ND1 of GC1). 

Regarding claim 8, Tamura discloses a display panel as discusses above, wherein pixel circuits in two adjacent rows are separately connected to programming current output ends of voltage compensation circuits in divergent rows (eg. the first row on the far left has pixels P11, P12… P1m that are all separately connected to the same programming current output end ND1 of GC1, while a second row adjacent to the first row has pixels P21, P22… P2m that are all separately connected to the same programming current output end ND2 of GC2).

Regarding claim 9, Tamura discloses a display panel as discusses above, wherein pixel circuits in an odd-numbered row are connected to programming current output ends of voltage compensation circuits in one row (as discussed above, the first row on the far left is an odd row, and has pixels P11, P12… P1m that are all separately connected to the same programming current output end ND1 of GC1), and pixel circuits in an even-numbered row are connected to programming current output ends of voltage compensation circuits in the other row (similarly, a second row adjacent to the first row is an even row, and has pixels P21, P22… P2m that are all separately connected to the same programming current output end ND2 of GC2). 

Claims 13, 14, and 16-19 recite limitations that are substantially identical to those of claims 3, 4, and 6-9, respectively, merely being directed towards a display apparatus instead of a display pane, and being dependent upon claim 11 instead of claim 1, and so are rejected for the same reasons as claims 3, 4, and 6-9.

Response to Arguments
Applicant's arguments filed 9-11-21 have been fully considered but they are not persuasive.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in Tamura, the above advantages are not achieved by the system…” as discussed on page 17 of the remarks, “the main purpose of the claimed invention is to replace the voltage-programmed pixel circuit with a current-programmed pixel circuit” as discussed on page 20 of the remarks, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues more specifically on page 20 of the remarks that Tamura fails to disclose “the programming current output circuit comprises a first driving transistor, a control end of the first driving transistor is connected to the first end of the first capacitor, the control end of the first driving transistor is connected to a first connection end of the first driving transistor by using a short-connection circuit, and a second connection end of the first riving transistor is connected to the programming voltage input circuit".  The examiner respectfully disagrees.  As discussed above, and as seen in Fig. 1 and 3, Tamura teaches wherein the programming current output circuit comprises a first driving transistor (KDR), a control end of the first driving transistor (on the left) is connected to the first end of the first capacitor (the left side of KDR connects to the bottom of first capacitor CB), the control end of the first driving transistor (on the left) is connected to a first connection end of the first driving transistor (on the bottom) by using a short-connection circuit (KCMP connects the left and bottom of KDR), and a second connection end of the first driving transistor (on top) is connected to the programming voltage input circuit (the top of KDR connects to the bottom of GR1, through KDR itself).

Additionally, the applicant argues that Tamura further fails to disclose “the programming voltage input circuit is connected to a programming voltage input end, the first connection end of the first driving transistor is further connected to a third voltage signal end, and the second connection end of the first driving transistor is further connected to a programming current output end."  The examiner respectfully disagrees.  As discussed above, Tamura discloses wherein the programming voltage input circuit (GR1) is connected to a programming voltage input end (the top of GR1 connects to VREF2), the first connection end of the first driving transistor (the bottom of KDR) is further connected to a third voltage signal end (connected to third voltage signal end VREF3 via GR2), and the second connection end of the first driving transistor (the top of KDR) is further connected to a programming current output end (similarly to as discussed above, the top of KDR is connected to programming current output end NDi through KDR itself).

Finally, the applicant argues that Tamura fails to disclose wherein “the programming current output end is separately connected to the plurality of pixel circuits.”  The examiner respectfully disagrees.  Tamura properly teaches wherein the programming current output end (NDi) is separately connected to the plurality of pixel circuits (as seen in Fig. 1, ND1 separately connects to P11, P12, etc. through different extensions of ND1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691